UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2010 or ¨ Transition Report Pursuant Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-51536 IRONCLAD PERFORMANCE WEAR CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0434104 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2201 Park Place, Suite 101 El Segundo, CA 90245 (Address of principal executive offices, zip code) (310) 643 -7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one); Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 11, 2010, the registrant had 72,951,185 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I Financial Information 1 Item 1. Financial Statements a. Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 1 b. Condensed Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2010 and June 30, 2009 2 c. Condensed Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2010 and June 30, 2009 3 d. Notes to Condensed Consolidated Financial Statements 4 – 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II Other Information 36 Item 6. Exhibits 36 PART I ITEM 1.FINANCIAL STATEMENTS IRONCLAD PERFORMANCE WEAR CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 (unaudited) AND DECEMBER 31, 2009 June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable net of allowance for doubtful accounts of $119,000 and $114,000 Due from factor Inventory, net of reserve of $157,000and $132,000 Deposits on inventory Prepaid and other Total current assets PROPERTY, PLANT AND EQUIPMENT Computer equipment and software Vehicles Office equipment and furniture Leasehold improvements Less: accumulated depreciation (371,046 ) (335,317 ) Total property, plant and equipment, net Trademarks, net of $21,766 and $19,008 of accumulated amortization Deposits and other Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Line of credit Total current liabilities Fair value of warrant liability - Total Liabilities STOCKHOLDERS’ EQUITY Common stock, $.001 par value; 172,744,750 shares authorized;72,951,185 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit (14,729,575 ) (14,357,150 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Condensed Consolidated Financial Statements. 1 IRONCLAD PERFORMANCE WEAR CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) ThreeMonths Ended June30, ThreeMonths Ended June30, SixMonths Ended June30, SixMonths Ended June30, REVENUES Net sales $ COST OF SALES Cost of sales GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Research and development Purchasing, warehousing and distribution Depreciation and amortization Total operating expenses INCOME (LOSS) FROM OPERATIONS (227,954 ) (331,530 ) (722,730 ) OTHER INCOME (EXPENSE) Interest expense (18,528 ) (19,267 ) (37,705 ) (43,060 ) Interest income 13 28 Change in fair value of warrant liability - (1,652 ) - (3,603 ) Other income (expense), net 77 Unrealized loss on financing activities - - (1,929 ) - Litigation settlement - (17,183 ) - (17,183 ) Loss on disposition of equipment - (480 ) - (480 ) Total other income (expense) (18,282 ) (30,629 ) (39,529 ) (55,882 ) NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (258,583 ) (371,059 ) (778,612 ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ $ ) $ ) $ ) BASIC AND DILUTED NET INCOME (LOSS) PER COMMON SHARE Basic $ $ ) $
